        Case 21-00228-MM13               Filed 04/07/21           Entered 04/07/21 15:13:42           Doc 31        Pg. 1 of 1
CSD 2011 [10/25/17]
Name, Address, Telephone No. & I.D. No.
DAVID L. SKELTON, TRUSTEE #96250
REBECCA E. PENNINGTON #174488
RICHARD L. STEVENSON #239705
OFFICE OF THE CHAPTER 13 TRUSTEE                                                                    April 7, 2021
402 WEST BROADWAY, SUITE 1450
SAN DIEGO, CA 92101-8544


            UNITED STATES BANKRUPTCY COURT
                SOUTHERN DISTRICT OF CALIFORNIA
            325 West F Street, San Diego, California 92101-6991


In Re

JANE F. BUCCIARELLI
                                                                                       BANKRUPCY NO.   21-00228-MM13

                                                                       Debtor.


                                    TRUSTEE’S MOTION TO DISMISS CASE AND ORDER

        The undersigned Trustee respectfully represents that:
        More than fourteen (14) days have elapsed since the filing of the petition and the debtor has failed to timely file
        either schedules, statements and/or plan required pursuant to Fed. R. Bankr. P. 1007(b) or a motion for
        extension of time pursuant to Fed. R. Bankr. P. 1007(a)(4).
        The debtor failed to appear and testify at the Meeting of Creditors held on APRIL 2, 2021                                .
        If checked, this case was filed by the filing of a joint petition and this motion applies to only one of the debtors,
        namely:
        Wherefore, the Trustee moves that the within case be dismissed without prejudice.

 Dated: APRIL 5, 2021                                                          /s/ David L. Skelton
                                                                     Chapter 7 Trustee                 Chapter 13 Trustee

                                                          ORDER
 IT IS HEREBY ORDERED AND ADJUDGED THAT:
        1. This case is dismissed without prejudice as to this debtor only.
        2. All related adversary proceedings which are pending are also dismissed subject to the provisions of Local
           Bankruptcy Rule 7041-2(a).
        3. All stays now in effect for this case are vacated and the provisions of 11 U.S.C. § 349 will hereafter apply.




 DATED:       April 7, 2021

                                                                                 Judge, United States Bankruptcy Court




CSD 2011
